Title: To James Madison from Thomas L. Dillehay, 26 December 1812 (Abstract)
From: Dillehay, Thomas L.
To: Madison, James


26 December 1812, “Near Hagerstown Md. Washington County.” Requests that JM take no “umbridge at the following lines, as they come from one you never saw, and perhaps, never heard of.” “On the 14th. inst. it pleased God to make me Father of two Sons! which was yesterday noon Christened and call [sic] James Madison and Thomas Jefferson.” Adds in a postscript, “The Hon. S. Ringgold knows me well, Tho’ should not wish him to Know I dared to address you.”
